PER CURIAM.
The appellant, Bailey Norman, was adjudicated guilty of grand theft upon an entry of a guilty plea. After violating two sequentially imposed probations, the appellant was sentenced to five years incarceration with 148 days credit for time served. However, the appellant has raised on appeal the issue that he received an improper amount of credit time. He is entitled to receive credit for time spent in county jail awaiting sentence, section 921.161(1), Florida Statutes Annotated (1985), Yopp v. State, 422 So.2d 1061 (Fla. 2d DCA 1982); and time served as a condition of probation. Hutchinson v. State, 360 So.2d 1160 (Fla. 1st DCA 1978); Hernandez v. State, 396 So.2d 809 (Fla. 5th DCA 1981). This due credit has been shown by the appellant to vary from the credit granted.
Therefore, we affirm the judgment and sentence of the lower court, but remand for the trial court to determine the appropriate credit time of appellant and set forth such time by order.
Affirmed, but remanded with instructions.
RYDER, C.J., and SCHOONOVER and LEHAN, JJ., concur.